DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2021/0078397 issued to Ito in view of U.S. Patent Publication No. 2022/0097518 issued to Stadtfeld et al.
Regarding Claim 1, Ito teaches in Figures 1-10 and respective portions of the specification of a drive system for an electric vehicle (paragraph [0001]) comprising: 
a housing (Figure 1) having a first housing portion (13a where differential 17 is located), a second housing portion (middle portion where speed reducer 17 is located) connected to the first housing portion, and a third housing portion (elements 13b, 15b) connected to the second housing portion, the third housing portion (13b, 15b) including a torque arm (37) connectable to a vehicle chassis (vehicle side rail 31); and an electric motor (15) mounted in the third housing portion (13b, 15b).
Ito disclose the claimed invention except for explicitly stating if a hypoid gear set is mounted in the first housing portion.  Hypoid gear reduction sets are known in vehicle arts, such as taught by Stadtfeld et al., who teaches of a hypoid gear reduction systems(Figure 3; motor 16 drives hypoid pinion 14 and ring 12 for differential 15) for an electric vehicle powertrain (see at least paragraph [0001]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a hypoid gear reduction system, as taught by Stadtfeld et al., for connecting to the differential system (19) taught by Ito.  One would be motivated to use a hypoid reduction based on the advantages Stadtfeld et al. disclose in paragraph [0068], including but not limited to symmetric weight distribution and reduced heat radiation exposure.
Regarding Claim 2, Ito as modified discloses the claimed invention including teaching of a speed reduction system (17) mounted in the first housing portion and connected to the hypoid gear set, as taught by Stadtfeld in the modified invention.  Ito does not show if the speed reduction system is mounted in the first housing portion. It would have been an obvious design choice to locate the speed reduction system in the first housing portion to locate the speed reduction system proximate to the hypoid gear set to reduce size.
Regarding Claim 3, Ito as modified discloses the claimed invention including teaching of a speed reduction system (17) but does not state if the reduction system is a planetary gear set.  
Stadtfeld et al. disclose a speed reduction that is a two-speed planetary gear set (50), see Figure 8 and paragraphs [0054-55].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Stadtfeld et al.’s teachings for providing a planetary gear set as the reduction gear set in the invention taught by Ito.  One would be motivated to use a planetary gear set to use a gear set of compact design that is well-known in the vehicle arts.
Regarding Claim 4, the planetary gear set comprises a two-speed transmission, as taught by Stadtfeld et al. for the modified invention of Ito, is a two-speed transmission (see paragraph [0055]).
Regarding Claim 5, Ito shows the second housing portion (middle portion where speed reducer 17 is located) is taken to be a torque tube in that it surrounds the torque transmitting mechanisms.
Regarding Claim 6, Ito disclose a drive shaft (motor shaft 15a) extending from the electric motor (15) toward the hypoid gear set, as taught by Stadtfeld et al., through the torque tube (middle portion where speed reducer 17 is located).
Regarding Claim 7, Ito teaches the torque arm includes a first torque arm (3) and a second torque arm (37), each of the first and second torque arms being pivotally (the torque arms can pivot about bearings 35) connectable to the vehicle chassis (31).
Regarding Claim 8, Ito teaches a bushing (bearing 35) mounted in the torque arm, the bushing (bearing 35 is a bushing that allows the torque arm to pivot) allowing the housing to pivot relative to the vehicle chassis (31).
Regarding Claim 10, Ito teaches the first housing portion (13a), the second housing portion (middle portion where speed reducer 17 is located) and the third housing portion (13b) extend along a longitudinal axis (see Figure 1).
Regarding Claim 11, Ito teaches in Figures 1-10 and respective portions of the specification of a vehicle (paragraph [0001] including a chassis (1, 3), a body (not shown but the electric vehicle inherently has a body) supported by the chassis; a drive system for an electric vehicle (paragraph [0001]) comprising: a housing (Figure 1) having a first housing portion (13a where differential 17 is located), a second housing portion (middle portion where speed reducer 17 is located) connected to the first housing portion, and a third housing portion (elements 13b, 15b) connected to the second housing portion, the third housing portion (13b, 15b) including a torque arm (37) connectable to a vehicle chassis (vehicle side rail 31); and an electric motor (15) mounted in the third housing portion (13b, 15b).
Ito disclose the claimed invention except for explicitly stating if a hypoid gear set is mounted in the first housing portion.  Hypoid gear reduction sets are known in vehicle arts, such as taught by Stadtfeld et al., who teaches of a hypoid gear reduction system (Figure 3; motor 16 drives hypoid pinion 14 and ring 12 for differential 15) for an electric vehicle powertrain (see at least paragraph [0001]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a hypoid gear reduction system, as taught by Stadtfeld et al., for connecting to the differential system (19) taught by Ito.  One would be motivated to use a hypoid reduction based on the advantages Stadtfeld et al. disclose in paragraph [0068], including but not limited to symmetric weight distribution and reduced heat radiation exposure.
Regarding Claim 12, Ito as modified discloses the claimed invention including teaching of a speed reduction system (17) mounted in the first housing portion and connected to the hypoid gear set, as taught by Stadtfeld in the modified invention.  Ito does not show if the speed reduction system is mounted in the first housing portion. It would have been an obvious design choice to locate the speed reduction system in the first housing portion to locate the speed reduction system proximate to the hypoid gear set to reduce size.
Regarding Claim 13, Ito as modified discloses the claimed invention including teaching of a speed reduction system (17) but does not state if the reduction system is a planetary gear set.  
Stadtfeld et al. disclose a speed reduction that is a two-speed planetary gear set (50), see Figure 8 and paragraphs [0054-55].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use Stadtfeld et al.’s teachings for providing a planetary gear set as the reduction gear set in the invention taught by Ito.  One would be motivated to use a planetary gear set to use a gear set of compact design that is well-known in the vehicle arts.
Regarding Claim 14, the planetary gear set comprises a two-speed transmission, as taught by Stadtfeld et al. for the modified invention of Ito, is a two-speed transmission (see paragraph [0055]).
Regarding Claim 15, Ito shows the second housing portion (middle portion where speed reducer 17 is located) is taken to be a torque tube in that it surrounds the torque transmitting mechanisms.
Regarding Claim 16, Ito disclose a drive shaft (motor shaft 15a) extending from the electric motor (15) toward the hypoid gear set, as taught by Stadtfeld et al., through the torque tube (middle portion where speed reducer 17 is located).
Regarding Claim 17, Ito teaches the torque arm includes a first torque arm (3) and a second torque arm (37), each of the first and second torque arms being pivotally (the torque arms can pivot about bearings 35) connectable to the vehicle chassis (31).
Regarding Claim 18, Ito teaches a bushing (bearing 35) mounted in the torque arm, the bushing (bearing 35 is a bushing that allows the torque arm to pivot) allowing the housing to pivot relative to the vehicle chassis (31).
Regarding Claim 20, Ito teaches the first housing portion (13a), the second housing portion (middle portion where speed reducer 17 is located) and the third housing portion (13b) extend along a longitudinal axis (see Figure 1).
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Stadtfeld et al., as disclosed above, and in further view of U.S. Patent Publication No. 2019/0296605 issued to Okuhata.
Regarding Claims 9 and 19, Ito as modified disclose the claimed invention except for teaching a connector mounted to the third housing portion, the connector providing an electrical and a cooling interface for the electric motor.
Okuhata teaches of an electric motor that includes connections (16, 17) for cooling the motor and a connector unit (18) for supplying power to the motor (1).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to providing cooling and electrical connections, as taught by Okuhata, for the modified invention taught by Ito.  One would be motivated to provide cooling and electrical connections to provide the essential structure for cooling and providing power to the motor for the modified invention of Ito.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572. The examiner can normally be reached Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618